Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 10/6/2020.
Claims 1-29 have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/4/2021, 2/3/2021, and 4/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-15, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US Patent Application Publication Number 2020/0089625), and further in view of Coppola et al. (US Patent Application Publication Number 2015/0254189) hereinafter referred to as Coppola.
Regarding claim 1, Wallach taught a microprocessor for mitigating side channel attacks (Wallach Paragraph 0016 for example), comprising: 
a data cache memory (Wallach Fig. 5 for example); 
a load unit configured to receive a load operation that specifies a load address (Wallach Paragraphs 0053-0055 for example); 
wherein the processor is configured to perform speculative execution of instructions (Wallach Paragraph 0004); 
wherein the processor is configured to execute instructions out of program order (Wallach Paragraph 0004); and 
wherein the load unit is configured to: 
load data into the cache in a form that appears randomized when the load operation has permission to access the load address (Wallach Paragraphs 0053-0055 for example), 
but Wallach did not explicitly teach:
detecting that the load operation does not have permission to access the load address or that the load address specifies a location for which a valid address translation does not currently exist; and 
providing random load data as a result of the execution of the load operation.
Coppola taught detecting unauthorized requests and upon such detection providing random data as a result (Coppola Paragraph 0036 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Coppola in the data protection system of Wallach by detecting that a load operation does not have permission to access the load address, and in such case to provide random data as a result of the load operation.  This would have been obvious because the person having ordinary skill in the art would have been motivated to cause the requesting program to see no error and continue with useless data, thereby silently ignoring the unauthorized operations.
Regarding claim 15, Wallach taught a method for mitigating side channel attacks (Wallach Paragraph 0016 for example), comprising: 
in a microprocessor configured to perform speculative execution of instructions and to execute instructions out of program order (Wallach Paragraph 0004): 
issuing a load operation to a load unit of the microprocessor for execution, wherein the load operation specifies a load address (Wallach Paragraphs 0053-0055 for example); 
loading data into the cache in a form that appears randomized when the load operation has permission to access the load address (Wallach Paragraphs 0053-0055 for example), 
but Wallach did not explicitly teach:
detecting, by the load unit, that the load operation does not have permission to access the load address or that the load address specifies a location for which a valid address translation does not currently exist; 
and providing, by the load unit, random load data as a result of the execution of the load operation.
Coppola taught detecting unauthorized requests and upon such detection providing random data as a result (Coppola Paragraph 0036 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Coppola in the data protection system of Wallach by detecting that a load operation does not have permission to access the load address, and in such case to provide random data as a result of the load operation.  This would have been obvious because the person having ordinary skill in the art would have been motivated to cause the requesting program to see no error and continue with useless data, thereby silently ignoring the unauthorized operations.
Regarding claim 29, Wallach taught a non-transitory computer-readable medium having instructions stored thereon that are capable of causing or configuring a microprocessor for mitigating side channel attacks (Wallach Paragraph 0016 for example), the microprocessor configured to speculatively execute instructions out of program order (Wallach Paragraph 0004), wherein the microprocessor is configured by the instructions to perform operations comprising:
issuing a load operation to a load unit of the microprocessor for execution, wherein the load operation specifies a load address (Wallach Paragraphs 0053-0055 for example); 
loading data into the cache in a form that appears randomized when the load operation has permission to access the load address (Wallach Paragraphs 0053-0055 for example), 
but Wallach did not explicitly teach:
detecting, by the load unit, that the load operation does not have permission to access the load address; and 
providing, by the load unit, random load data as a result of the execution of the load operation.
Coppola taught detecting unauthorized requests and upon such detection providing random data as a result (Coppola Paragraph 0036 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Coppola in the data protection system of Wallach by detecting that a load operation does not have permission to access the load address, and in such case to provide random data as a result of the load operation.  This would have been obvious because the person having ordinary skill in the art would have been motivated to cause the requesting program to see no error and continue with useless data, thereby silently ignoring the unauthorized operations.
Regarding claims 9 and 23, Wallach and Coppola did not explicitly teach how the random data is generated, or specifically a true random number generator that generates random bits based on a physical process to provide the random load data.  However, use of true random number generators to generate random bits based on a physical process to provide random data was well known in the art before the effective filing date of the invention.  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed this well known technique to generate the random data of Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means to the generically taught random data.
Regarding claims 10 and 24, Wallach and Coppola did not explicitly teach how the random data is generated, or specifically a pseudo-random number generator that generates random numbers algorithmically to provide the random load data.  However, use of pseudo-random number generators to generate random numbers algorithmically to provide random data was well known in the art before the effective filing date of the invention.  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed this well-known technique to generate the random data of Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means to the generically taught random data.
Regarding claims 11 and 25, Wallach and Coppola taught that the microprocessor is further configured to provide the random load data to operations that are dependent upon the load data (Coppola Paragraph 0036 for example).
Regarding claims 12 and 26, while Wallach did not explicitly teach why the loads are forbidden, Coppola taught that load operations can be forbidden when the load operation does not have permission to access the load address because permission to read from the load address is not allowed (Coppola Paragraph 0035).  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date to have employed the teachings of Coppola in the system of Wallach by detecting unpermitted load requests based upon read permission from the load address not being allowed.  This would have been obvious because the person having ordinary skill in the art would have been motivated to prevent reading of unpermitted addresses.
Regarding claims 13 and 27, while Wallach did not explicitly teach why the loads are forbidden or explicitly that the load operation does not have permission to access the load address because permission to access from the load address is not allowed by a process running at user privilege level, it was well known in the art before the effective filing date of the invention to check user privilege levels for read/write requests, and to deny the requests when the user privilege level is not sufficient to perform the requested read/write.  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed such common knowledge into the system of Wallach and Coppola by checking user privilege levels compared to the required privilege (mentioned in Wallach) and denying access to the requested read/write by providing random data instead.  This would have been obvious because the person having ordinary skill in the art would have been motivated to detect unauthorized access requests in a traditional manner.
Regarding claims 14 and 28, Wallach and Coppola taught a store unit configured to receive a store operation that specifies a store address (Wallach Paragraph 0039 for example); wherein the store unit is configured to: detect that the store operation does not have permission to access the store address or that the store address specifies a location for which a valid address translation does not currently exist (Wallach Paragraphs 0053-0055, and Coppola Paragraphs 0035-0036 for example); and provide random store data to a store queue as a result of the execution of the store operation (Wallach Paragraphs 0053-0055, and Coppola Paragraphs 0035-0036 for example).

Claims 2-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach and Coppola as applied to claims 1 and 15 above, and further in view of Golic (US Patent Application Publication Number 2007/0244950).
Regarding claims 2 and 16, while Wallach and Coppola disclosed providing random load data, they did not provide any specific means for generating the random load data, and therefore did not explicitly teach a linear feedback shift register (LFSR) that provides the random load data.
Golic taught a method and apparatus for generating random data including use of LFSRs to provide the random data (Golic Figs. 1 and 2 and Paragraphs 0072-0118, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Golic in the data protection system of Wallach and Coppola by employing the random number generator of Golic to produce the random numbers generically taught by Wallach and Coppola.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for generating the generically taught random number generation.
Regarding claims 3 and 17, Wallach, Coppola, and Golic taught that the LFSR is clocked by a randomly gated version of a clock signal (Golic Fig. 2 and Paragraphs 0100-0102).
Regarding claims 4 and 18, Wallach, Coppola, and Golic taught that the clock signal is a core clock signal of the microprocessor (Golic Paragraph 0112).
Regarding claims 5 and 19, Wallach, Coppola, and Golic taught a second LFSR is used to control the randomly gated version of the clock signal (Golic Fig. 2 and Paragraphs 0100-0102).

Claims 6-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach, Coppola, and Golic, and further in view of Crouch et al. (US Patent Number 5,383,143) hereinafter referred to as Crouch.

Regarding claims 6-8 and 20-22, Wallach, Coppola, and Golic did not explicitly teach that the LFSR is initialized in response to a reset of the microprocessor.
Crouch taught, in an analogous art, a system for re-seeding LFSR PRNGs, and also taught that when the system is reset, the LFSR will install the first seed, and then re-initialize with a random value during operation of the microprocessor after a random interval (Crouch Col. 16 Lines 13-43).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Crouch in the data protection system of Wallach, Coppola, and Golic by employing the self re-seeding techniques of Crouch to initialized and re-seed the RNG.  This would have been obvious because the person having ordinary skill in the art would have been motivated to quickly change seeds when the RNG starts to repeat.
Conclusion
Claims 1-29 have been rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491